UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (MarkOne) ☒ ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended December31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission File Number001-37795 Park Hotels & Resorts Inc. (Exact name of Registrant as specified in its Charter) Delaware 36-2058176 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 1600 Tysons Boulevard, Suite 1000, McLean, VA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 584-7979 Securities registered pursuant to Section12(b) of the Act: (Title of Class) (Name of each exchange on which registered) Common Stock, $0.01 par value per share; New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes☐ No☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.Yes☐ No☒
